DETAILED ACTION
The present application is a Divisional (DIV) of U.S. Application No. 15/918,393.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s claims, filed July 29, 2021, appear to contain no amendments.  The Examiner maintains the rejection(s) of the Office action, mailed April 12, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokes et al. (WO 2017/030806 A1).
Claim 10) Stokes discloses An improved method of plugging a well, wherein said method comprises removing inner tubing and outer casing, and setting a base plug and a plug in said well (AAPA – Jepson format)1, said improvement comprising: removing an inner tubing string before an outer casing is cut (Fig. 9; p. 9, lines 31-34; p. 10, lines 5-7; p. 10, lines 19-24), cutting a plurality of helical coil openings through said outer casing at different depths, instead of removing said outer casing (p. 4, lines 16-32; p. 7, lines 7-10), deploying a base plug below and adjacent to said helical coil openings (Fig. 5; p. 6, lines 33-34), and deploying a fusible alloy plugging material downhole and adjacent said base plug (p. 6, lines 20-27; p. 11, lines 23-29), melting and cooling said fusible alloy to form multiple o-ring type rock-to-rock seals at different depths through said plurality of helical coil openings (p. 4, lines 27-29; p. 6, lines 20-27; p. 11, lines 23-29).  
Claim 11) Stokes discloses The method of claim 10, wherein said cutting uses a laser or abrasive cutter (p. 4, lines 10-11).  
Claim 12) Stokes discloses The method of claim 10, wherein a second plugging material that is cement, resin, or a fusible alloy is deployed downhole (p. 6, lines 20-27; p. 11, lines 23-29).  
Claim 13) Stokes discloses The method of claim 10, further comprising cutting a plurality of helical coil openings through said inner tubing (p. 4, lines 27-29; p. 10, lines 3-5).  
Claim 14) Stokes discloses The method of claim 10, further comprising milling a portion of said inner tubing (p. 3, lines 27-28; p. 10, lines 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (WO 2017/030806 A1) in view of Eden et al. (US 2004/0040710).
Claim 1) Stokes discloses An improved method of plugging a well (Abstract), wherein said method comprises removing inner tubing and outer casing at a section of a well to be plugged, and setting a base plug and a plug in said section (AAPA – Jepson format)2, said improvement comprising: removing an inner tubing string before an outer casing is cut (Fig. 9; p. 10, lines 19-24); cutting a plurality of helical coil openings at different depths through said outer casing at said section instead of removing said outer casing (p. 4, lines 16-32; p. 7, lines 7-10); deploying a … base plug material below and adjacent to said helical coil openings (Fig. 5); deploying a heater to said helical coil openings to melt said base plug material wherein said melted base plug material flows out of said helical coil openings and fills a portion of said section and cools to form a base plug (p. 6, lines 27-32); deploying a plugging material downhole adjacent said base plug (Fig. 5); and squeezing said plugging material out of said helical coil openings, and allowing said plugging material to set and form a plug, such that said set plugging material and said base plug together form multiple o-ring type rock-to-rock seals at different depths through said plurality of helical coil openings (p. 12, lines 21-24).  
Stokes discloses that multiple plugs may be formed in the wellbore, wherein the plugging material(s) may be any fluid, cement, epoxy (p. 6, lines 20-27; p. 11, lines 23-29) and/or metals, metal alloys, or the like that may be inserted into the wellbore and melted to form a plug (p. 6, lines 27-32; p. 11, lines 29-30), but Stokes does not explicitly disclose deploying a solid bismuth alloy base plug material below and adjacent to said helical coil openings.  However, Eden teaches a method for plugging a well to prevent leakage of for example hydrocarbon fluids from those components (Abstract; [0001]), wherein 
Claim 2) Stokes in view of Eden teach The improved method of claim 1.  Stokes further discloses wherein said cutting uses a laser or abrasive cutter (p. 4, lines 10-11).  
Claim 3) Stokes in view of Eden teach The improved method of claim 1.  Stokes further discloses wherein said plugging material is cement, resin, or a fusible alloy (p. 6, lines 20-27; p. 11, lines 23-29).  
Claim 4) Stokes in view of Eden teach The improved method of claim 1.  Stokes further discloses further comprising cutting a plurality of helical coil openings through said inner tubing (p. 4, lines 27-29; p. 10, lines 3-5).  
Claim 5) Stokes in view of Eden teach The improved method of claim 1.  Stokes further discloses further comprising milling a portion of said inner tubing (p. 3, lines 27-28; p. 10, lines 5-7).  
Claim 8) Stokes in view of Eden teach The improved method of claim 1.  Stokes further discloses wherein a mill is used to remove said inner tubing (p. 3, lines 27-28; p. 10, lines 5-7).  


Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (WO 2017/030806 A1) in view of Carragher (US 2016/0145962).
Claim 1) Stokes discloses An improved method of plugging a well (Abstract), wherein said method comprises removing inner tubing and outer casing at a section of a well to be plugged, and setting a base plug and a plug in said section (AAPA – Jepson format)3, said improvement comprising: removing an inner tubing string before an outer casing is cut (Fig. 9; p. 9, lines 27-29p. 10, lines 19-24); cutting a plurality of helical coil openings at different depths through said outer casing at said section instead of removing said outer casing (p. 4, lines 16-32; p. 7, lines 7-10); deploying a … base plug material below and adjacent to said helical coil openings (Fig. 5); deploying a heater to said helical coil openings to melt said base plug material wherein said melted base plug material flows out of said helical coil openings and fills a portion of said section and cools to form a base plug (p. 6, lines 27-32); deploying a plugging material downhole adjacent said base plug (Fig. 5); and squeezing said plugging material out of said helical coil openings, and allowing said plugging material to set and form a plug, such that said set plugging material and said base plug together form multiple o-ring type rock-to-rock seals at different depths through said plurality of helical coil openings (p. 12, lines 21-24).  
Stokes discloses that multiple plugs may be formed in the wellbore, wherein the plugging material(s) may be any fluid, cement, epoxy (p. 6, lines 20-27; p. 11, lines 23-29) and/or metals, metal alloys, or the like that may be inserted into the wellbore and melted to form a plug (p. 6, lines 27-32; p. 11, lines 29-30), but Stokes does not explicitly disclose deploying a solid bismuth alloy base plug material below and adjacent to said helical coil openings (emphasis added).
However, Carragher teaches a method and apparatus for plugging oil and gas wells (Abstract), wherein a heater and bismuth-containing alloy may be deployed downhole, and the heater is actuated to melt the bismuth-containing alloy to form a molten alloy, which is then allowed to cool at a targeted location to form a plug / seal within the well ([0025]; [0059]; [0063] – [0064]).  Carragher further teaches that bismuth-containing alloy is preferable, because it contracts upon melting and expands again when 
Claim 2) Stokes in view of Carragher teach The improved method of claim 1.  Stokes further discloses wherein said cutting uses a laser or abrasive cutter (p. 4, lines 10-11).  
Claim 3) Stokes in view of Carragher teach The improved method of claim 1.  Stokes further discloses wherein said plugging material is cement, resin, or a fusible alloy (p. 6, lines 20-27; p. 11, lines 23-29).  
Claim 4) Stokes in view of Carragher teach The improved method of claim 1.  Stokes further discloses further comprising cutting a plurality of helical coil openings through said inner tubing (p. 4, lines 27-29; p. 10, lines 3-5).  
Claim 5) Stokes in view of Carragher teach The improved method of claim 1.  Stokes further discloses further comprising milling a portion of said inner tubing (p. 3, lines 27-28; p. 10, lines 5-7).  
Claim 8) Stokes in view of Carragher teach The improved method of claim 1.  Stokes further discloses wherein a mill is used to remove said inner tubing (p. 3, lines 27-28; p. 10, lines 5-7).  

Response to Arguments
Applicant’s arguments, filed July 29, 2021, have been fully considered, but they are not persuasive.
Applicant argues that Stokes does not disclose “a fusible alloy
While Stokes may not explicitly recite the term “fusible,” Stokes does disclose that “metals or metal alloys may be used” (p. 6, lines 27-28), wherein the alloys may be heated above their melting temperature to allow the materials to form a plug (p. 6, lines 27-33).  The Examiner interprets this disclosure to sufficiently read on the claimed invention.
Applicant argues that Stokes does not disclose “cutting a series of helical cuts at different depths” (See Applicant’s Remarks, filed 07/29/2021: p. 4).  The Examiner respectfully disagrees.  
Stokes discloses “In some additional examples, the downhole cutting tool 112 may be raised, lowered, rotated, or a combination thereof to cut a helical pattern into the casing 104. This may transform the segment 104-3 into helical "ribbons."” (p. 4, lines 27-29).  
Stokes also discloses that “the downhole cutting tool 112 may also be raised and lowered to cut a portion of the casing between the first and second portions 104-1, 104-2 into a plurality of segments 104-3” (p. 4, lines 19-24) (emphasis added).

Applicant argues that the Eden and/or Carragher do not disclose using bismuth-alloy as a “base plug” (See Applicant’s Remarks, filed 07/29/2021: pp. 5-6).  
However, the Examiner maintains that Eden and Carragher teach using bismuth-alloy as a plugging material.  Stokes discloses a support device / plug (Fig. 5), and as previously stated, Stokes also discloses a plurality of plugging segments (p. 4, lines 19-24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the support / lower plugging material in Stokes with a bismuth-alloy since it has been held to be within the general skill of a worker in the In re Leshin, 125 USPQ 416.
Moreover, Applicant’s original disclosure explicitly states “The base plug can be made of any material normally used, such as cement resins or bismuth alloys.” (See Applicant’s Specification, filed 02/06/2020: [0095]).  Thus, this element of the base plugging material appears to lack criticality to the claimed invention, particularly because using a bismuth-alloy provides no unexpected results beyond the known characteristics taught by Eden and Carragher (i.e., forming a reliable within a wellbore that expands as it solidifies).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the Jepson claim format contains the following preamble “wherein said method comprises removing inner tubing and outer casing, and setting a base plug and a plug in said well” which, the Examiner rejects as Applicant Admitted Prior Art (“AAPA”).  See MPEP §2129: “Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP § 608.01(m)) is taken as an implied admission that the subject matter of the preamble is the prior art work of another. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 534 (CCPA 1982) (holding preamble of Jepson-type claim to be admitted prior art where applicant’s specification credited another as the inventor of the subject matter of the preamble).”
        2 MPEP §2129: “Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP § 608.01(m)) is taken as an implied admission that the subject matter of the preamble is the prior art work of another. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 534 (CCPA 1982) (holding preamble of Jepson-type claim to be admitted prior art where applicant’s specification credited another as the inventor of the subject matter of the preamble).”
        3 MPEP §2129: “Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP § 608.01(m)) is taken as an implied admission that the subject matter of the preamble is the prior art work of another. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 534 (CCPA 1982) (holding preamble of Jepson-type claim to be admitted prior art where applicant’s specification credited another as the inventor of the subject matter of the preamble).”